DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fay (2361932) in view of Saur (8025003).
In reference to claim 1, Fay discloses a gun barrel comprising:
a longitudinal axis, an interior surface, an exterior surface (figures 1 and 2, barrel 10), and 
a plurality of angularly spaced apart cavities, with each of said cavities defining a longitudinal length and angular width and having an orifice piercing said exterior surface but not piercing said interior surface (figures 1 and 2, cavities 12, each of which includes an orifice leading thereinto, i.e., an opening that provides access into the cavity).
Thus, Fay discloses the claimed invention, except for each of said orifices having a longitudinal length less than said longitudinal length of its cavity, and having an angular width less than said angular width of its cavity. It is noted that the cavities of Fay are intended to provide increased heat radiation, in order to mitigate overly high barrel temperatures. Saur also teaches a firearm barrel having cavities/orifices piercing an exterior surface of the barrel, in order to provide increased heat radiation (e.g., figure 11, flutes 102). However, Saur further teaches that it is known to undercut heat-radiating cavities, in order to increase the surface area of each cavity to promote more effective heat management (figure 7, the cavity is shown undercut with a width greater that width W of the orifice; column 6, lines 23-26). 
The cavities/orifices of Fay are generally circular, whereas those of Saur are helical, but the examiner asserts that the undercutting taught by Saur is equally applicable to both—by the application of an undercut following the shape of the cavity. Further, the examiner asserts that it is within the level of ordinary skill in the art to apply an undercut to a circular cavity. Thus, it would have been obvious to one of ordinary skill in the art to undercut the cavities of Fay, in order to increase the surface area of each cavity for more effective heat radiation. The application of a circular undercut, as proposed, would clearly render obvious the claimed invention (the orifice, i.e., opening, into the cavity would have a smaller diameter than the undercut portion).

In reference to claims 2 and 3, Fay in view of Saur, as set forth above, makes obvious the claimed invention except for at least one cavity having a convex floor and a concave surface radially spaced from the convex floor. However, Saur further teaches that it is known to form an undercut, heat-radiating cavity with a convex floor and a concave surface radially spaced from the convex floor, in order to provide increased surface area without sacrificing barrel strength (figure 7, convex floor of cavity and concave surface radially spaced to the right). Thus, it would have been obvious to one of ordinary skill in the art to form each cavity of the barrel with a convex floor and a concave surface radially spaced from the convex floor, in order to provide increased surface area without sacrificing barrel strength (by maintaining a consistent minimum diameter of the barrel wall).

In reference to claims 4-6, Fay in view of Saur (the modified Fay) makes obvious the claimed invention (Fay, figures 1 and 2).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Klett (9258785) in view of Saur.
In reference to claim 7, Klett discloses a sleeve for a gun barrel, comprising:
a longitudinal axis, an interior surface, an exterior surface (figures 4 and 5e; column 5, lines 51-55, sleeve 14), and 
a plurality of angularly spaced apart cavities, with each of said cavities defining a longitudinal length and angular width and having an orifice piercing said exterior surface but not piercing said interior surface (figures 4 and 5e, and column 5, lines 51-55: dimples 30, each of which constitutes a cavity including an orifice leading thereinto, i.e., an opening that provides access into the cavity).
Thus, Klett discloses the claimed invention, except for each of said orifices having a longitudinal length less than said longitudinal length of its cavity, and having an angular width less than said angular width of its cavity. It is noted that the cavities of Klett are intended to provide increased heat radiation, in order to promote more effective heat radiation. Saur also teaches a firearm barrel having cavities/orifices piercing an exterior surface of the barrel, in order to provide increased heat radiation (e.g., figure 11, flutes 102). However, Saur further teaches that it is known to undercut heat-radiating cavities, in order to increase the surface area of each cavity to promote more effective heat management (figure 7, the cavity is shown undercut with a width greater that width W of the orifice; column 6, lines 23-26). 
The cavities/orifices of Klett are generally circular, whereas those of Saur are helical, but the examiner asserts that the undercutting taught by Saur is equally applicable to both—by the application of an undercut following the shape of the cavity. Further, the examiner asserts that it is within the level of ordinary skill in the art to apply an undercut to a circular cavity. Thus, it would have been obvious to one of ordinary skill in the art to undercut the cavities of Klett, in order to increase the surface area of each cavity for more effective heat radiation. The application of a circular undercut, as proposed, would clearly render obvious the claimed invention (the orifice, i.e., opening, into the cavity would have a smaller diameter than the undercut portion).

In reference to claims 8 and 9, Klett in view of Saur, as set forth above, makes obvious the claimed invention except for at least one cavity having a convex floor and a concave surface radially spaced from the convex floor. However, Saur further teaches that it is known to form an undercut, heat-radiating cavity with a convex floor and a concave surface radially spaced from the convex floor, in order to provide increased surface area without sacrificing barrel strength (figure 7, convex floor of cavity and concave surface radially spaced to the right). Thus, it would have been obvious to one of ordinary skill in the art to form each cavity of the barrel with a convex floor and a concave surface radially spaced from the convex floor, in order to provide increased surface area without sacrificing barrel strength (by maintaining a consistent minimum diameter of the barrel wall).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klett in view of Saur and further in view of Fay.
Klett in view of Saur makes obvious the claimed invention, except for the specific pattern of cavities, as claimed. However, Fay teaches that it is known to arrange a plurality of heat-radiating cavities, as claimed, in order to provide the largest number of cavities for a given tubular structure with the least loss of strength to that structure (figures 1 and 2, cavities 12). Thus, it would have been obvious to one of ordinary skill in the art to form the sleeve, made obvious by Klett in view of Saur, with the plurality of cavities arranged in the pattern as claimed, in order to provide the largest number of cavities with the least loss of strength to the sleeve.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hisajima et al. (5577555), Coupland (2112144), Muirhead (6508159), Myers (9151560), Wolf (10451373), Olson et al. (2005/0229464), Miller, III et al. (2016/0033224), and Kimmich (DE 19523644 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641